DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Response to Amendment
Acknowledgment is made of the amendments filed on 04/07/2022 in which claims 1 and 8 were amended and claim 6 canceled. No claims were added therefore claims 1, 3-5, and 7-10 are pending for examination below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mobile discharging device comprising all three elements of a resistor, and an inverter, and a converter must be shown or the feature(s) canceled from the claim(s). Currently the drawings show three separate embodiments of the mobile discharging device with three separate drawings, one for each feature and not one with all three features.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 8, the claims recite a mobile discharging device contains all three elements (resistor and converter and inverter) which were previously recited in the “or” format, i.e. only one element was required. However, the specification and drawings do not provide support for a disclosure showing a mobile discharging device comprising all three elements. The disclosure and the drawings, Figs. 1-3, detail that there are three different embodiments in which a mobile discharging device can have either a resistor as shown in Fig. 1, an inverter as shown in Fig. 2, or a converter as shown in Fig. 3. Additionally, there is no disclosure detailing how the device, even if it could contain all three disclosed different embodiments, would operate. For example, selection between the different dischargeable paths when a converter accepts DC power, an inverter AC power, or switches for showing how to operate the device to go from selection of heat dissipation through the resistor to converting of AC/DC input to a DC/AC output. Furthermore, as noted the AC output require three phase output plugs and the DC does not. Does the device with all three embodiments comprise all the different input and output plugs? It is not clear how the device would be put together or operated. 
Applicant argues that all of this is supported by a statement in the specification of “and/or”. It is the Examiner’s position that a person could not simply arrive at a working device with a description of “and/or”, i.e. one cannot simple “and” together converters and inverter and energy dissipating resistors and have a functioning device since AC and DC input/outputs are simply interchangeable.    
Claims 3-7 and 9-10 depend from the claims above and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munstermann [DE 102016106840] in view of Fisher [US 2014/0117942] and Ohkawa et al. [US 2019/0067954].
With respect to claims 1 and 8, Munstermann discloses a mobile discharging device for an energy storage device of an electric vehicle [Fig. 1], comprising: at least one first CCS plug [par. 0049 discloses CCS plug] which is connected via a charging cable [6 and/or 9] to the device [1] and is connected to a charging socket of the electric vehicle [sockets 21 and/or 31]; an inverter by which electric energy taken from the energy storage device may be converted into AC current and a DC converter by which electric energy taken from the energy storage may be converted into DC current [par. 0028,0043; i.e. disclosure of rectifier or inverter for conversion of the energy into AC or DC output and disclosure of “voltage transformation” separate from the inverter disclosure and is read on as equating to a converter]; and a control device which is configured to control the discharge process [par. 0006,0015,0073; control], wherein the mobile discharging device is configured to transfer electricity from the energy storage device to a power grid [par. 0006], but fails to explicitly disclose at least one resistor by which electric energy taken from the energy storage device may be dissipated as heat and the discharge process being controlled so that a predetermined maximum discharge current is not exceeded and a predetermined minimum discharge voltage is not undershot. 
Fisher further discloses a cable with at least one resistor by which electric energy taken from the energy storage device may be dissipated as heat. [Figs. 1 and 2].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to have modified Munstermann to include a resistor as taught by Fisher for the benefit of allowing depletion of the battery prior to maintenance or in emergency situations thereby protecting people/property from damage as stated by Fisher.  
Furthermore, Ohkawa teaches wherein the control device controls the discharge process so that a predetermined maximum discharge current is not exceeded, and a predetermined minimum discharge voltage is not undershot [par. 0007 and 0058-0062; allowable minimum terminal voltage Vmin which is used in the calculation to figure the maximum allowable discharge current].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to have modified Munstermann to include a maximum allowable discharge current and minimum discharge voltage as taught by Ohkawa for the benefit of suppressing deterioration of the battery as stated by Ohkawa.  

With respect to claim 3, Munstermann further discloses an output of the converter is connected to a three-phase plug [par. 0028; inverter].

With respect to claims 4 and 10, Munstermann further discloses an output of the converter is connected to at least one second CCS plug which is configured to be connected to a charging socket of a second electric vehicle [Fig. 2; par. 0043, 0049].

With respect to claim 5, Munstermann further discloses wherein the control device communicates via PLC (Power Line Communication) with the electric vehicle or with the electric vehicles [par. 0006].

With respect to claim 7, Munstermann further discloses wherein the control device ensures that a predetermined remaining capacity remains in the discharged energy storage device after the discharge process [par. 0042; control for ensuring donor vehicle does not fall below threshold].

With respect to claim 9, Munstermann further discloses wherein the control device of the device controls the discharge current and discharge voltage and interrupts the discharge process when the residual charge of the energy storage device has reached a predetermined threshold value [par. 0015,0042; see also claims 6 and 7]. 

Response to Arguments
Applicant's arguments filed on 04/07/2022 have been fully considered but they are not persuasive. 
First, on page 5, Applicant argues that there is support for the 112a rejection. The Examiner has responded to that argument in the 112a rejection above.  
Applicants arguments on pages 7 are moot as they do not apply to the new reference in view of Ohkawa being used in the rejection above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859